IN THE COURT OF APPEALS OF IOWA

                                    No. 17-1331
                               Filed March 20, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SETH ALAN TORBENSEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Poweshiek County, Shawn R.

Showers, Judge.



      Seth Torbensen appeals from the sentence imposed upon his plea of

guilty. AFFIRMED.



      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                          2


POTTERFIELD, Presiding Judge.

       Seth Torbensen pled guilty to possession of a controlled substance

(methamphetamine), third or subsequent offense, in violation of Iowa Code

section 124.401(5) (2017). Torbensen appeals from the sentence imposed upon

his plea of guilty, contending the district court abused its discretion in considering

improper factors.

       “We review sentencing decisions for an abuse of discretion.           State v.

Guise, 921 N.W.2d 26, 30 (Iowa 2018). “We will find an abuse of discretion

when ‘the district court exercises its discretion on grounds or for reasons that

were clearly untenable or unreasonable.’” Id. (citation omitted).

       The sentencing court’s consideration of impermissible factors constitutes

an abuse of discretion and requires resentencing. State v. Lovell, 857 N.W.2d

241, 242–43 (Iowa 2014).        However, “[a] court has a right to rely on the

information in the [presentence investigation report] PSI when the defendant fails

to object to the information contained in the PSI.” State v. Gordon, 921 N.W.2d

19, 24 (Iowa 2018) (citing State v. Grandberry, 619 N.W.2d 399, 402 (Iowa

2000)). Here, Torbensen failed to object to the PSI, including the mention of risk-

assessment tools, and their use at sentencing. Under these circumstances, the

court had a right to rely on the assessments, and we find no abuse of discretion.

See id. We affirm.

       AFFIRMED.